Citation Nr: 1544134	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  12-34 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for coronary artery disease, status post myocardial infarction, prior to September 15, 2014, and in excess of 30 percent from that date.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from June 1967 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).  A May 2015 rating decision increased the evaluation for coronary artery disease, status post myocardial infarction, to 30 percent effective September 15, 2014.

The Veteran testified in October 2014 before the undersigned Veterans Law Judge at a Travel Board hearing at the above VARO; a transcript is of record.

This claim was previously before the Board in February 2015, at which time the Board remanded it for additional development.  The requested development has been completed, and the claim is properly before the Board for appellate consideration.

The issue of issue of entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II, was raised by the record in the October 2014 hearing testimony but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

A September 15, 2014 echocardiogram report from VA treatment showed that the Veteran had left ventricular hypertrophy.   The prior VA examination report and treatment records do not indicate whether the Veteran had left ventricular hypertrophy prior.  The Veteran had another VA examination in March 2015 at which an opinion was not provided as to whether the Veteran had left ventricular hypertrophy prior to the September 2014 echocardiogram.  Therefore, the Board finds that VA must obtain a retrospective medical opinion regarding the possible presence of left ventricular hypertrophy from August 31, 2010, the date service connection was granted as of, through September 14, 2015, the day before the echocardiogram from VA treatment.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period). 

The Veteran testified at the October 2014 haring that he receives private treatment from Dr. Liu.  The record contains treatment records from Dr. Liu through March 2010.   

VA treatment records to February 2015 have been associated with the claims file.  The RO should attempt to obtain all relevant VA treatment records dated from February 2015 to the present, while the claim is in remand status.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from February 2015 to the present.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were informed of the nature, extent and severity of his coronary artery disease symptoms, and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Request that the appellant provide sufficient information, and, if necessary, authorization, to obtain any medical and hospitalization records, medical statements, and any other medical evidence not already of record relating to his claim, including records from Dr. Liu/Monmouth Cardiology Associates since March 2010.  Document all unsuccessful attempts to obtain such records.  There must be at least two attempts made to obtain any private treatment records for which the appellant submits the proper authorization.

4.  Obtain a retrospective VA opinion for the period from August 31, 2010 through September 14, 2015.  This should include an opinion regarding whether it was at least as likely as not that there was left ventricular hypertrophy during this period.

A detailed rationale for any opinion expressed should be set forth.  If any opinion cannot be expressed without resorting to speculation, please state why that is so.

5.  Then readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC) and given a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






